Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20200042620 A1 to Aggarwal et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 17, and 20.
The prior art teaches a method, comprising: controlling a graphical user interface (i.e. para. [0113]), of a device (i.e. para. [0113]) associated with a user account, to display a content interface (i.e. fig. 1, para. [0023]) comprising, at a first location of the content interface, a selectable input associated with performing a first action (i.e. para. [0030]); detecting first activity performed using the content interface (i.e. para. [0105]); generating a first activity profile associated with the user account based upon the first activity, wherein the first activity profile is indicative of a first level of activity associated with the user account (i.e. para. [0109]); detecting second activity performed using the content interface (i.e. para. [0107]); analyzing the second activity to determine a second level of activity associated with the second activity (i.e. para. [0107]); comparing the first level of activity with the second level of activity to determine a difference between the first level of activity and the second level of activity (i.e. para. [0077]); determining that the difference between the first level of activity and the second level of activity is greater than a threshold difference (i.e. para. [0077]); and responsive to determining that the difference between the first level of activity and the second level of activity is greater than the threshold difference, modifying the content interface, comprising the selectable input associated with performing the first action, to a modified version of the content interface associated (i.e. para. [0112]). However, the prior art does not teach a selectable input associated with performing a first action in association with a first email represented in the content interface; the selectable input associated with performing the first action in association with the first email represented in the content interface, a modified version of the content interface that does not comprise the selectable input associated with performing the first action in association with the first email represented in the modified version of the content interface, an exhaustion management mode, wherein the first location, in the modified version of the content interface, does not comprise a modified version of the selectable input associated with performing a second action.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of a selectable input associated with performing a first action in association with a first email represented in the content interface; the selectable input associated with performing the first action in association with the first email represented in the content interface, a modified version of the content interface that does not comprise the selectable input associated with performing the first action in association with the first email represented in the modified version of the content interface, an exhaustion management mode, wherein the first location, in the modified version of the content interface, does not comprise a modified version of the selectable input associated with performing a second action as recited in the context of claims 1, 17, and 20, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173